PER CURIAM:
Thomas A. Crump appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Crump v. Christie, No. 3:07-cv-00244-JRS, 2007 WL 2301562 (E.D.Va. Aug. 7, 2007). We deny Crump’s motion to recuse judges of this court that smoke from this case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.